269 P.2d 265 (1964)
STRONG
v.
STRONG.
NO. 3771.
Supreme Court of Nevada.
April 12, 1954.
Woodburn, Forman & Woodburn and Gordon R. Thompson, Reno, for appellant.
Pike & McLaughlin, Reno, Donn B. Downen, Jr., Los Angeles, Cal., for respondent.
PER CURIAM.
Upon petition for rehearing, appellant points out that in resting our decision upon the common-law rule that an unemaneipated minor child cannot sue his parent in tort for personal injuries, we have disregarded a recognized exception to the rule.
That exception has to do with cases of intentional or wilful acts on the part of the parent.
Appellant contends that since the complaint in this action alleges wilful misconduct on the part of respondent a genuine issue has been raised as to whether the exception applies; and summary judgment was, therefore, improper.
The authorities cited by appellant to establish the exception to he general rule have to do with cases where the misconduct was delaiberate and malicious, in one instance a case where one parent was shot and killed by the other. In our view such exception should not be held to apply to facts such as are beflore us where the case is based,as appellant concedes, primarily upon negligence and not malicious wrong-doing.
Rehearing denied.